DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,497,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2720" and "2714" in Fig. 27 have both been used to designate the same structural feature. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1 & 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “piezoelectric material disposed within the MEMS device comprising a piezoelectric MUT (PMUT) array of a fingerprint sensor adapted to sense a characteristic of a fingerprint placed adjacent to the MUT structure; a set of stand-offs formed on the piezoelectric material; a first metal conductive layer disposed on the piezoelectric material, wherein the piezoelectric material comprises a plurality of openings that expose at least a portion of the first metal conductive layer; a second metal conductive layer disposed on the piezoelectric material and opposite the first metal conductive layer; and a plurality of metal electrodes configured to form electrical connections between the first metal conductive layer disposed on a first subset of the set of stand-offs and a complementary metal oxide semiconductor (CMOS) structure” (note bolded portions). The structural features highlighted in the amended claim language above are not properly supported in the specification. First, there is insufficient support as to what constitutes the piezoelectric material. Is it just one of the tri-layer/three layers (2710, 2712 and 2714) or all of the three? The same lack of support applies to the three layers (3804, 3806 & 3808) shown in Fig. 45. Further, there is insufficient support if layer 2714 is part of the piezoelectric material or a first or second 
Claims 3-11 are rejected for being dependent of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “piezoelectric material disposed within the MEMS device comprising a piezoelectric MUT (PMUT) array of a fingerprint sensor adapted to sense a characteristic of a fingerprint placed adjacent to the MUT structure; a set of stand-offs formed on the piezoelectric material; a first metal conductive layer disposed on the piezoelectric material, wherein the piezoelectric material comprises a plurality of openings that expose at least a portion of the first metal conductive layer; a second metal conductive layer disposed on the piezoelectric material and opposite the first metal conductive layer; and a plurality of metal electrodes configured to form electrical connections between the first metal conductive layer disposed on a first subset of the set of stand-offs and a complementary metal oxide semiconductor (CMOS) structure” (note bolded portions).
The amended claim language raises ambiguity about the relationship and positioning of the structural features highlighted above. It is unclear which particular feature shown in Fig. 27-28 and Fig. 30-45 refer to “a first piezoelectric material …”, “a first metal conductive layer disposed on the piezoelectric material, wherein the piezoelectric material comprises a plurality of openings that expose at least a portion of the first metal conductive layer”, “a second metal conductive layer” and “a plurality of metal electrodes”. The ambiguity surrounding said claim features is as follows: If the piezoelectric material refers to layers (2710, 2712 & 2714 (Fig. 27) and 3804, 3806 & 3808 (Fig. 45)), then said layers are all continuous and they do not comprise any openings that would expose a portion of a first metal conductive layer 
Claim 3 recites “a second plurality of electrodes disposed on … set of stand-offs”. It is unclear which components, e.g. 2720, 2722, 2724 or 2714 in Fig. 27, refer to said claim feature (note bolded portion). 
Claims 3-11 are rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 3-4, 6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PUB. 2016/0117541) in view of Chou (US PUB. 2012/0049299).
Regarding claim 1, Lu teaches a microelectromechanical systems (MEMS) device, comprising: 
a MEMS ultrasound transducer (MUT) structure and a piezoelectric material 66 disposed within the MEMS device comprising a piezoelectric MUT (PMUT) array of a fingerprint sensor adapted to sense a characteristic of a fingerprint placed adjacent to the MUT structure (abstract, Para [0002, 0008, 0009,0013] and Fig. 1-4); 
a set of stand-off 64 formed on the piezoelectric material 66 (Fig. 4); 
a first metal conductive layer 62 disposed on the piezoelectric material 66, wherein the piezoelectric material comprises a plurality of openings that expose at least a portion of the first metal conductive layer 62 (note the openings or recess in the piezoelectric layer 66 in Fig. 4);
a second metal conductive layer 60 disposed on the piezoelectric material 66 and opposite the first metal conductive layer 62 (see Fig. 4);
a plurality of metal electrodes 52 configured to form electrical connections between the first metal conductive layer 62 disposed on a first subset of the set of stand-offs 64 and a complementary metal oxide semiconductor (CMOS) structure 54, wherein the MUT structure and the CMOS structure 54 are vertically stacked, and wherein the MUT structure is electrically coupled and mechanically bonded to the CMOS structure at the stand-offs. Though Lou teaches wafer bonding; however, Lu is silent on the bonding via at least one of a eutectic bonding layer, a compression bond, 
Regarding claim 3, the combination of Lu and Chou teaches the MEMS device of claim 2, further comprising: a second plurality of electrodes disposed on a second subset of stand-offs configured to form a second set of electrical connections between the second metal conductive layer and the CMOS structure at the second set of stand-offs (Lu’s Fig. 4).  
Regarding claim 4, the combination of Lu and Chou is silent the MEMS device of claim 2, further comprising: a silicon structural substrate 230 disposed on the first metal conductive layer (210 &212) opposite the second metal conductive layer 306 (Chou’s Fig. 3).
Regarding claim 6, the combination of Lu and Chou teaches the MEMS device of claim 2, wherein at least one of the first metal conductive layer or the second metal conductive layer comprises at least one material comprising at least one of molybdenum or aluminum (e.g. Lu’s Para 0130]).  
Regarding claim 8, the combination of Lu and Chou teaches the MEMS device of claim 1, wherein the eutectic bonding layer comprises an aluminum-germanium eutectic bonding layer applied to at least a portion of at least one of the plurality of metal electrodes or the second plurality of electrodes (Lu’s Fig. 4 and Chou’s Para [0031]).  


Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. and Chou as applied to claim 1 above and in further view of Ogawa et al. (US PUB. 2013/0032906)
Regarding claim 5, the combination of Lu and Chou is silent on the MEMS device of claim 4, further comprising: a seed layer disposed between the silicon structural substrate and the first metal conductive layer. The Examiner understands that said claim feature would have been obvious to those having ordinary skill in the art. For instance, any of the conductive layers 14a-d reads on the claim seed layer disposed between the silicon structure substrate 10 and the first metal conductive layer (24 or 23, see Ogawa’s Fig. 2). As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Regarding claim 7, the combination of Lu and Chou is silent on the MEMS device of claim 1, wherein the set of stand-offs is comprised of a silicon dioxide layer deposited over the piezoelectric material. The Examiner understands that said claim feature would have been obvious to those having ordinary skill in the art. For instance, Ogawa teaches wherein the stand-off comprises a silicon dioxide layer 19 deposited over the piezoelectric material 14b (Fig. 2). As such, said claim feature would have been obvious and within the ordinary skill in the art. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot in view of new grounds of rejection. In the remarks, the applicant seems to focus on the specification of Lu and Chou to argue a difference between the applicant’s device and those of the prior art. The Examiner suggests that applicants rather focus on the broad claim structural features and make them distinguishable over the prior art. It is the claims that define the claimed invention, and it is the claims, not specifications, that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc. , 7 USPQ 2d 1064.
As for the claim features - first, the amended claim language raises ambiguity and indefiniteness that makes it difficult to understand the structural relationship between the claim features (see 112b rejection). Second, there seems to be lack of support for the amended claim feature (see 112a rejection). As best understood, the combination of Lu and Chou teaches the claim features as addressed in the 103 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.